In a proceeding inter alia to compel the placement of petitioners’ names on a separate line on the ballot under the name "Equality Party” as candidates in the general election to be held on November 4, 1975 for various public offices in the County of Westchester *935and the City of Mount Vernon, the appeals are from a judgment of the Supreme Court, Westchester County, dated October 17, 1975, which granted the application to the extent of according to petitioners "the right to appear on the Equality Line that presently exists.” Order reversed, on the law, without costs, and petition dismissed as to petitioner Cherry and granted as to the other petitioners to the extent that the name and emblem of the Equality Party shall appear on the ballot in either the Republican or Conservative row, as designated by said petitioners or, if not designated by them, designated by the appropriate officer in accordance with section 248 of the Election Law. Section 248 of the Election Law "is clear and constitutional” (Matter of Button v Donohue, 18 NY2d 792, 793). It "denies an additional ‘independent’ column [now ‘row’] on the ballot to a candidate who already appears thereon as the candidate of two major parties” (Matter of Battista v Power, 16 NY2d 198, 201; see, also, Matter of Hentel v Power, 18 NY2d 834; Matter of Smith v McNab, 35 AD2d 744). Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.